          Case 4:20-cv-00390-KGB Document 7 Filed 07/02/20 Page 1 of 1



                        THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

DUANE GONDER, ADC #147996                                                         PLAINTIFF

v.                               Case No. 4:20-cv-00390-KGB

H. DAVID YOUNG, et al.                                                         DEFENDANTS

                                          JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff Duane Gonder’s complaint is dismissed without prejudice. The relief

requested is denied.

       It is so adjudged this 2nd day of July, 2020.


                                                       _________________________________
                                                       Kristine G. Baker
                                                       United States District Judge
